                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Richmond Division


ADIB EDDIE RAMEZ MAKDESSI,

       Petitioner,

V.                                                            Civil Action No.3:19CV151

COMMONWEALTH OF VIRGINIA,

       Respondent.

                                  MEMORANDUM OPINION


       Adib Eddie Ramez Makdessi, a Virginia inmate proceeding pro se, submitted this 28

U.S.C. § 2254 Petition. Makdessi challenges his 2006 convictions in the Circuit Court ofthe

City of Virginia Beach for two counts of murder and related firearm counts. The Court

previously denied another 28 U.S.C. § 2254 petition by Makdessi challenging these convictions.

See Makdessi v. Watson, 682 F. Supp. 2d 633,657(E.D. Va. Feb. 4,2010).

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the jurisdiction of

the district courts to hear second or successive applications for federal habeas corpus relief by

prisoners attacking the validity of their convictions and sentences by establishing a "gatekeeping

mechanism." Felker v. Turpin,518 U.S. 651,657(1996)(internal quotation marks omitted).

Specifically,"[bjefore a second or successive application permitted by this section is filed in the

district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application." 28 U.S.C. § 2244(b)(3)(A). The Court

has not received authorization from the United States Court of Appeals for the Fourth Circuit to

file the present § 2254 Petition. Therefore, the action will be DISMISSED WITHOUT

PREJUDICE for want ofjurisdiction.
        An appeal may not be taken from the final order in a § 2254 proceeding unless ajudge

issues a certificate of appealability("COA"). 28 U.S.C. § 2253(c)(1)(A). A COA will not issue

unless a prisoner makes"a substantial showing ofthe denial of a constitutional right." 28 U.S.C.

§ 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether

(or,for that matter, agree that) the petition should have been resolved in a different manner or

that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.

McDaniel,529 U.S. 473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

(1983)). Because Makdessi fails to satisfy this standard, a certificate ofappealability will be

DENIED.


        An appropriate Final Order will accompany this Memorandum Opinion.




                                                             M.Hanni
                                                             United States District Judge
Date:        ?t
Richmond, Virginia
